Case 9:20-cv-80161-RS Document 20 Entered on FLSD Docket 04/17/2020 Page 1 of 14



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

    ROBERT AUSTIN AND JESANIEL                         Case No. 9:20-cv-80161-RS
    MARRERO, individually and
    on behalf of all others similarly situated,        CLASS ACTION

                   Plaintiffs,                         DEMAND FOR JURY TRIAL

    v.

    PUBLIC REPUTATION MANAGEMENT
    SERVICES, LLC D/B/A PR.BUSINESS, a
    Florida limited liability company,

                   Defendant.


                 PLAINTIFFS’ RESPONSE IN OPPOSITION TO
         DEFENDANT’S MOTION TO STAY, TRANSFER, OR DISMISS ACTION

         The Court should deny Defendant PR.Business’s motion in total.

         The first to file rule does not apply because the parties and issues in this action and the

  Murphy action are not the same. This case involves two different types of TCPA claims, one for

  making prerecorded voice calls and another for making calls to Do Not Call registry registered

  phone numbers, each with its own distinct class. The Murphy case involves only one of the

  claims asserted in this action (for making prerecorded voice calls), and in Murphy it is being

  asserted on behalf of a narrower class of consumers than in this action (i.e., in Murphy the

  proposed class excludes residential landline subscribers). Given this minimal overlap, a stay

  based on the first to file rule or Landis would prejudice Plaintiffs and other consumers who are

  excluded from the narrow class with a single clam in Murphy by needlessly delaying them from

  pursuing prerecorded voice and/or Do Not Call registry based TCPA claims.

         A transfer based on the pendency of Murphy would also be inappropriate because, in

  addition to the limited overlap between this action and Murphy, none of the transfer factors under
Case 9:20-cv-80161-RS Document 20 Entered on FLSD Docket 04/17/2020 Page 2 of 14



  28 U.S.C. § 1404(a) support a transfer of this action to the Easter District of Pennsylvania.

  Plaintiffs have chosen to file this action in this district where Defendant is headquartered and

  from where Defendant directed its TCPA violative conduct. As a result, nearly every factor

  supports denying Defendant’s demand to transfer the action, including: (1) the convenience of

  the witnesses, (2) the location of relevant documents and the relative ease of access to sources of

  proof, (3) the convenience of the parties, (4) the locus of operative facts, (5) the availability of

  process to compel the attendance of unwilling witnesses, (6) the relative means of the parties, (7)

  the weight accorded a plaintiff’s choice of forum, and (8) trial efficiency and the interests of

  justice, based on the totality of the circumstances.

         There is also no justification for staying this action pending the Supreme Court’s ruling in

  Barr v. American Association of Political Consultants, Inc. regarding the constitutionality of the

  TCPA exception for calls made to collect U.S. government backed debts or staying, or

  dismissing this action pending the FCC’s determination of what constitutes an autodialer. First,

  the Supreme Court’s and FCC’s decisions are unlikely to have any bearing on this case which

  does not involve debt collection calls or a claim under the TCPA’s autodialer provision, making

  a stay inefficient and contrary to judicial economy. Second, being required to defend this suit,

  without more, does not constitute a clear case of hardship or inequity to Defendant absent a stay.

  Third, Plaintiffs and the putative classes will be prejudiced in the event of a stay because the

  delay will create the risk of loss of relevant evidence and complicating class-wide notice. And

  fourth, dismissal of Plaintiff Austin’s claims based on the primary jurisdiction doctrine would be

  particularly prejudicial because Plaintiff Austin has previously voluntarily dismissed claims

  against Defendant, and therefore any dismissal in this action would be a dismissal with prejudice.

         The Court should therefore deny Defendant’s motion in all respects.



                                                     2
Case 9:20-cv-80161-RS Document 20 Entered on FLSD Docket 04/17/2020 Page 3 of 14



                                      BACKGROUND FACTS

         On February 4, 2020, Plaintiffs filed this action against Defendant arising from multiple,

  unsolicited, prerecorded voice, telemarketing calls each received from Defendant. [D.E. 1].

  Plaintiff Austin received Defendant’s calls on his non-residential cell phone number. 1 Plaintiff

  Marrero received Defendant’s calls on his residential cell phone number (i.e., which he uses for

  household purposes), which was registered on the national Do Not Call registry. The original

  complaint included two counts and was brought on behalf of Plaintiffs individually and the

  following two classes:

                 Robocall Class: All persons within the United States to whom: (a)
                 Defendant and/or a third party acting on their behalf, made one or
                 more non-emergency telephone calls; (b) to their cellular or
                 residential landline telephone number; (c) using an artificial or
                 prerecorded voice; and (d) at any time in the period that begins four
                 years before the date of the filing of this Complaint to trial.

                 National Do Not Call Registry Class: All persons in the United
                 States to whom: (a) Defendant and/or any person or entity acting on
                 Defendant’s behalf initiated more than one telephone solicitation
                 call; (b) promoting Defendant’s goods or services; (c) in a 12-month
                 period; (d) on their residential telephone line, including on a cellular
                 telephone; (e) whose residential telephone number had been on the
                 National Do-Not-Call registry for at least 31 days; and (f) at any
                 time in the period that begins four years before the date of filing this
                 Complaint to trial.
  Notwithstanding, to clarify the claims in light of Defendant’s responsive pleading that made

  arguments directed towards a claim under the TCPA’s autodialer provision, Plaintiffs amended

  their complaint to eliminate references that would be relevant exclusively to a claim under the


  1
    On December 3, 2019, Plaintiff Austin first filed an action against Defendant in the Western
  District of Arkansas, where he resides. However, in order to add Plaintiff Marrero to the action
  and avoid a dispute over whether the Western District of Arkansas would have personal
  jurisdiction over Defendant as to Plaintiff Marrero’s claims, Plaintiffs Austin dismissed the
  Western District of Arkansas action without prejudice in order to refile his claim in this District
  where Defendant resides.
                                                    3
Case 9:20-cv-80161-RS Document 20 Entered on FLSD Docket 04/17/2020 Page 4 of 14



  TCPA’s autodialer provision, and not to a claim under the TCPA’s prerecorded voice provision,

  but otherwise left the complaint unchanged including the class definitions. 2 [D.E. 13].

         In contrast to Plaintiffs’ claims and proposed classes, the Murphy action, which was filed

  only six weeks before Plaintiff Austin first filed against Defendant, includes a single claim

  asserting a violation of the TCPA’s prerecorded voice and/or autodialer provisions. That claim

  is asserted only on behalf of a class of consumers that received calls from Defendant on their cell

  phone numbers, and does not include consumers who were called by Defendant at their

  residential landlines. Although the Murphy complaint includes three allegations concerning the

  Do Not Call registry and Do Not Call provision based TCPA claims in its introductory

  “Background of the TCPA” section (see Murphy complaint at ¶¶ 4, 19-20), the plaintiff in

  Murphy does not allege that his cell phone number is used for residential purposes, and, more

  important, has not asserted a Do Not Call registry based TCPA claim.

                                             ARGUMENT

         A.      The First-To-File Rule Does Not Apply Because the Parties
                 and Issues in this Action and the Murphy case are not the same

         The first-to-file rule does not apply because Plaintiffs in this action and the plaintiff in

  Murphy are litigating different claims on behalf of different classes. In the context of class-




  2
    Defendant latches onto the one inadvertent remaining reference to the term “automatic
  telephone dialing system” in the amended complaint’s prayer for relief to argue that the case
  should be stayed or dismissed pending the FCC’s ruling as to what constitutes an autodialer.
  However, as Plaintiffs made clear to Defendant during the parties’ meet and confer concerning
  Defendant’s pending motion, Plaintiffs’ prerecorded voice and Do Not Call provision based
  claims do not require the Court to resolve whether Defendant used an autodialer, and Plaintiffs
  do not intend to seek to enjoin Defendant’s use of an autodialer through this action. In contrast,
  because the sole claim in Murphy is based in part on the TCPA’s autodialer provision, unlike this
  action, the Murphy case is susceptible to a stay or dismissal pending the FCC’s determination as
  to what constitutes an autodialer.

                                                    4
Case 9:20-cv-80161-RS Document 20 Entered on FLSD Docket 04/17/2020 Page 5 of 14



  action lawsuits, the relevant question is whether the proposed classes are similar. See Peterson v.

  Aaron’s, Inc., 2015 WL 224750, at *2 (N.D. Ga. Jan. 15, 2015) (“[C]ourts routinely look to the

  similarities of the proposed classes . . .”) (emphasis in original). 3

           Here, there is insufficient overlap between Plaintiffs’ proposed classes and the narrow

  class in the Murphy action. The Murphy action proposes a narrow subset of only one of the

  classes proposed here. While Plaintiffs received prerecorded voice calls from Defendant,

  Plaintiffs are also pursuing classwide claims based on a practice wholly absent from Murphy:

  calls to consumers Do Not Call Registry registered phone numbers. Although there does not

  appear to be an express deadline to amend the complaint in Murphy, given that the plaintiff

  alleges to have received multiple calls before filing the complaint and that his number was Do

  Not Call registry registered at the time, but did not assert a Do Not Call provision based claim, it

  appears unlikely that the Murphy case will at some future point expand to include all of the

  claims and putative class members included in this action. But see Peterson, 2015 WL 224750,

  at *2.

           Where, as here, the first filed class would necessarily exclude members of the second-

  filed class, courts have found insufficient overlap between the parties. See, e.g., Brice v. Plain

  Green, LLC, 372 F. Supp. 3d 955, 975 (N.D. Cal. 2019) (finding partial, but insufficient overlap

  between the putative classes). None of the cases Defendant cites involving the transfer of a

  second filed putative class action stand for a different proposition. See, e.g., Cole v. United

  Healthcare Ins. Co., No. 19-cv-21258-GAYLES, 2019 U.S. Dist. LEXIS 187358, at *7 (S.D.




  3
    The fact that Defendant is a named party in both actions is not dispositive to the analysis. See,
  e.g., Peter Brasseler Holdings, L.P. v. Gebr. Brasseler GmbH & Co. KG, 2007 WL 1500296, at
  *3 (S.D. Ga. May 21, 2007) (noting that defendants were parties in both actions, but declining to
  transfer case to first-filed forum).
                                                      5
Case 9:20-cv-80161-RS Document 20 Entered on FLSD Docket 04/17/2020 Page 6 of 14



  Fla. Oct. 28, 2019) (“If the Original Action's broad putative class is certified, Plaintiff's proposed

  narrower class would be subsumed.”); Glasgo v. Uber Techs., Inc., No. 8:19-cv-97-T-33AAS,

  2019 U.S. Dist. LEXIS 78005, at *4 (M.D. Fla. May 3, 2019) (“the entire class Glasgo purports

  to represent in this case is subsumed within the putative class in [the first filed action]”); Jeffrey

  v. Cap. One Bank (USA), N.A., No. CV416-218, 2016 U.S. Dist. LEXIS 141141, at *1-2 (S.D.

  Ga. Oct. 11, 2016) (“Plaintiff has alleged a putative national class action against Defendant for

  violating the Telephone Consumer Protection Act by calling individuals on their cellular

  telephone with an autodialer after those individuals had revoked their consent. … [The first filed]

  case involves plaintiffs residing in Georgia and Missouri who claim that Defendant called their

  cell phones with an autodialer after they had revoked consent.”).

          Moreover, the issues in this case are dissimilar from those in Murphy. The fact that

  Plaintiff Marrero’s cell phone number was Do Not Call registry registered and that it was

  residential is distinct from the Murphy action, which does not involve a Do Not Call provision

  based claim. Courts have employed a ‘transaction or occurrence’ analysis, similar to that applied

  in Federal Rule of Civil Procedure 13 analyses, to determine overlap of the issues. See e.g., Dial

  HD, Inc. v. Clearone Communs., Inc., No. CV 109-100, 2010 U.S. Dist. LEXIS 93333 (S.D. Ga.

  Sep. 7, 2010) (finding insufficient overlap to related cases); Peter Brasseler Holdings, L.P. v.

  Gebr. Brasseler GmbH & Co. KG, Kobra, Inc., No. 407CV025, 2007 U.S. Dist. LEXIS 36915

  (S.D. Ga. May 21, 2007) (applying the transaction or occurrence analysis and finding insufficient

  overlap where both actions involved the same parties, and similar trademark claims). Here, there

  is not substantial overlap because this action challenges calls to persons on the Do Not Call

  registry, that arise from a “different transaction or occurrence” than the issues in the Murphy

  action. Id.



                                                     6
Case 9:20-cv-80161-RS Document 20 Entered on FLSD Docket 04/17/2020 Page 7 of 14



          Indeed, in circumstances such as this, the United States Judicial Panel on Multidistrict

  Litigation (JPML) frequently denies consolidation of TCPA actions due to insufficient overlap

  between the issues. See In re Lifewatch, Inc., TCPA Litig., 140 F. Supp. 3d 1342 (J.P.M.L.

  2015) (denying consolidation); In re: Caribbean Cruise Line, Inc., TCPA Litig., 89 F. Supp. 3d

  1356 (J.P.M.L. Feb. 6, 2015) (“[T]he cases are already being managed in an orderly and efficient

  manner, and the issues presented are not unusually complex.”). Dealing with substantially

  identical facts, the JPML recently found that the issues did not overlap when “two actions allege

  [Defendant] sent text messages, while two actions alleged [Defendant] made telephone calls

  using an autodialer . . . [and] one action alleges violations of the ‘Do-Not-Call’ registry.” In re:

  Holiday Cruise Line TCPA Litig., 118 F. Supp. 3d 1377 (J.P.M.L. Aug. 7, 2015).

          This situation is on all fours with the JPML’s Holiday Cruise Line decision. Here,

  Plaintiffs allege a violation of the TCPA covering the Do Not Call registry, while the Murphy

  action does not. There is “not sufficient factual overlap among these actions” justifying the first-

  to-file rule. Id.

          And under Rule 23, the predominating common questions in this case are substantially

  different from those in the Murphy action. First, to the extent that Defendant lacked any form of

  consent to make calls to the plaintiff in Murphy, the court in that case will not have a basis to

  determine whether Defendants’ calls constitute telemarketing. See 47 C.F.R. §§ 64.1200 (a)(2)(-

  (3) (distinguishing between consent requirements). Whether Defendant’s calls constitute

  telemarketing, however, is a critical inquiry for Plaintiff Marrero’s and the putative class’s Do

  Not Call provision based claim. Id. at § (c)(2) (prohibit telemarketing calls to Do Not Call

  registry registered numbers). Second, because the plaintiff in Murphy does not allege that the

  cell phone number he received the calls at was a residential number and has not asserted a Do



                                                    7
Case 9:20-cv-80161-RS Document 20 Entered on FLSD Docket 04/17/2020 Page 8 of 14



  Not Call based claim that requires such a determination, the court in that case will not be

  required to determine the bright line between a residential phone number and a non-residential

  phone number, which is a critical determination for Plaintiff Marrero’s and the class’s Do Not

  Call registry claims, and also for the prerecorded voice claims of residential landline subscribers

  who are excluded from the more narrow proposed class in Murphy.

         In effect, Defendant’s argument as to the overlap between this action and the Murphy

  case would lead to the absurd outcome that every TCPA action alleging a violation from making

  telephone calls would overlap. Ultimately, Plaintiffs in this case allege violations and issues

  with underlying facts that are not present in the Murphy action, and the Murphy action would not

  adequately represent the issues in this case. Thus, the issues do not overlap.

         And in the absence of overlapping parties and issues in this action and Murphy, the first

  to file rule does not apply, and the Plaintiffs and putative class members in this action would

  therefore be prejudiced by an indefinite stay related delay.

         B.      Staying or Transferring this Action based on the pendency
                 of Murphy would be Contrary to the Interests of Justice

         The first-to-file rule is to be applied only “in the broader context of the ends of justice.”

  Moss & Assocs., LLC v. E Light Elec. Servs., Inc., 2016 WL 4578144, at *3 (N.D. Ga. Sep. 2,

  2016). Accordingly, “the first-filed rule should not be mechanically applied” and “it would be

  appropriate to depart from the general rule if there is a showing that the balance of convenience

  tips in favor of the second forum or that there are special circumstances which justify giving

  priority to the second action.” Lockheed Martin Corp. v. L-3 Comms. Corp., 405 F. Supp. 2d

  1381, 1383 (N.D. Ga. 2005). This case illustrates the precise reasons why the rule should here

  not be mechanically applied. Defendant urges two options: transfer or stay. Neither one would

  permit the classes to vindicate their rights. Rather, both alternatives would severely prejudice

                                                    8
Case 9:20-cv-80161-RS Document 20 Entered on FLSD Docket 04/17/2020 Page 9 of 14



  Plaintiffs, and leave them without a forum to bring many of their claims. 4

                 1.      A stay would prejudice Plaintiffs and the Proposed Classes

         Defendant’s suggestion that this case be stayed would result in prejudice and harm to

  Plaintiffs and the proposed classes.

         First, a stay would be inappropriate because Plaintiff’s claims challenging Defendant’s

  prerecorded voice calls to residential landline subscribers and calls to persons on the Do Not Call

  registry have nothing to do with the Murphy action.

         Second, although filed first, the Murphy case is still at an early stage, and thus Plaintiffs

  may be forced to wait for some unknown length of time for their claims to be adjudicated (if at

  all), risking the loss of critical evidence, complicating class notice, and otherwise delaying or

  preventing Plaintiffs and the putative classes’ members from obtaining justice. Young v. Peraza,

  No. 1560968CIVCOHNSELTZE, 2015 WL 4639736, at *2 (S.D. Fla. Aug. 4, 2015) (“Were the

  Court to grant the Motion [to stay], Plaintiff would stand to suffer prejudice as the memories of

  eyewitnesses faded with the passage of time.”); Koppelman v. Galt Ocean Manor Condo. Ass'n,

  Inc., No. 16-CV-62175, 2016 WL 6777896, at *1 (S.D. Fla. Nov. 16, 2016) (“when discovery is

  delayed or prolonged it can create case management problems which impede the [c]ourt's

  responsibility to expedite discovery and cause unnecessary litigation expenses and problems.”);

  Strougo v. Barclays PLC, 194 F. Supp. 3d 230, 234 (S.D.N.Y. 2016) (“plaintiffs have a strong

  interest in being fully compensated for their losses as soon as possible, and therefore, a stay is

  not appropriate”); United States v. Swissco Properties within S. Dist., 821 F. Supp. 1472, 1475



  4
    Defendant is attempting to gain some litigation advantage at the expense of Plaintiffs and the
  alleged class. For example, Defendant is aware that the alleged class scope in Murphy is far
  narrower, and thus Defendant may stand to lose far less should it be found liable. More
  troublesome is that Defendant’s motion will inadvertently allow it to handpick the lead Plaintiff
  in a class action against it.
                                                    9
Case 9:20-cv-80161-RS Document 20 Entered on FLSD Docket 04/17/2020 Page 10 of 14



  (S.D. Fla. 1993) (“justice delayed is justice denied”).

                  2.      Analysis of the transfer factors weighs against a transfer

          In this Circuit, “[t]he plaintiff’s choice of forum should not be disturbed unless it is

  clearly outweighed by other considerations. Robinson v. Giarmarco & Bill, P.C., 74 F.3d 253,

  260 (11th Cir. 1996); see also Lockheed Martin Corp. v. L-3 Communs. Corp., 405 F. Supp. 2d

  1381, 1383 (N.D. Ga. 2005).

          This Court has applied the factor analysis of a transfer request under 28 U.S.C. §1404(a)

  in the context of the first-to-file rule. “[I]n the usual motion for transfer under section 1404(a),

  the burden is on the movant to establish that the suggested forum is more convenient.” In re

  Ricoh Corp., 870 F.2d 570, 573 (11th Cir. 1989).

          The Eleventh Circuit looks the following factors: (1) the convenience of the witnesses;

  (2) the location of relevant documents and the relative ease of access to sources of proof; (3) the

  convenience of the parties; (4) the locus of operative facts; (5) the availability of process to

  compel the attendance of unwilling witnesses; (6) the relative means of the parties; (7) a forum’s

  familiarity with the governing law; (8) the weight accorded a plaintiff’s choice of forum; and (9)

  trial efficiency and the interests of justice, based on the totality of the circumstances. Manuel v.

  Convergys Corp., 430 F.3d 1132, 1135 n.1 (11th Cir. 2005). Eight of these factors weigh

  strongly against a transfer in this case, and the ninth is neutral.

          First, nearly all of the witnesses Plaintiffs expect to call in this case would be Defendant’s

  corporate officers and employees, all of whom are likely to be subject to process in Florida. See

  Spinevision, Inc. v. Burel, 2006 WL 3531723, at *4 (N.D. Ga. Dec. 5, 2006) (fact that witnesses

  would be located in forum weighed against transfer). Plaintiffs do not expect to call any witness

  who resides in Pennsylvania, other than Plaintiff Marrero, who has chosen to litigate in this



                                                     10
Case 9:20-cv-80161-RS Document 20 Entered on FLSD Docket 04/17/2020 Page 11 of 14



  forum and subject himself to this Court’s jurisdiction.

         Second, all of the documents and sources of proof are within Defendant’s possession, at

  its corporate headquarters in this district. See id. (fact that party’s “employment documents,

  including those relating to its allegations” were in forum weighed against transfer).

         Third, Defendant is headquartered in this Court’s district, and it would be far easier and

  economical for Plaintiffs who have engaged Florida counsel to litigate in Florida, as opposed to

  Pennsylvania. See Spinevision, Inc. v. Burel, 2006 WL 3531723, at *4 (N.D. Ga. Dec. 5, 2006)

  (fact that one party was headquartered in forum weighed against transferring outside that forum).

  Indeed, as alleged in the Murphy complaint, the only contact between Defendant and

  Pennsylvania is that it does business there, and the only witness in Pennsylvania is likely to be

  Plaintiff Marrero who has chosen to file suit here.

         Fourth, the operative facts—Defendant’s telemarketing practices and the calls made to

  Plaintiffs and the proposed Classes—all were devised and directed from Florida.

         As such, (1) the convenience of the witnesses, (2) the location of relevant documents and

  the relative ease of access to sources of proof, (3) the convenience of the parties, (4) the locus of

  operative facts, (5) the availability of process to compel the attendance of unwilling witnesses,

  (6) the relative means of the parties, and (7) the weight accorded a plaintiff’s choice of forum all

  support denial of Defendant’s transfer request. So to does the (8) trial efficiency and the

  interests of justice, based on the totality of the circumstances, factor. See National Judicial

  Caseload Profile, available at

  https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile1231.2019.pdf (last

  accessed Apr. 17, 2020) (establishing that (1) on a per judgeship basis, Eastern District of

  Pennsylvania judges have more cases than Southern District of Florida judges, (2) the average



                                                   11
Case 9:20-cv-80161-RS Document 20 Entered on FLSD Docket 04/17/2020 Page 12 of 14



  disposition time for a motion in the Eastern District of Pennsylvania is significantly slower than

  in the Southern District of Florida, and (3) the number of civil cases over three years old is

  nearly ten times higher in the Eastern District of Pennsylvania than in the Southern District of

  Florida). And the remaining factor, a forum’s familiarity with the governing law, is likely

  neutral as both forums have experience with the TCPA, a federal statute.

         Defendant has not established that a stay or transfer based on the pendency of Murphy is

  proper in this case. And to the contrary, Plaintiffs have shown that significant prejudice and

  harm would result from such a stay and that the relevant transfer factors disfavor a transfer.

         C.      Staying or Transferring this Action based on the pendency
                 of Barr would be Inefficient and would Not Promote Judicial Economy

         This case arises from Defendant’s unauthorized calls to Plaintiffs and the putative

  classes. As the Eastern District Court of Virginia explained recently in denying a defendant’s

  demand for a stay in a case like this one, arising from TCPA violations unrelated to the

  collection of a government backed debt, “the primary issue before the Supreme Court in Barr,

  namely whether the government-debt exception to the TCPA is constitutional, is not applicable

  in this action.” Sutor v. Amerigroup Corp., No. 19-cv-1602, slip op. [D.E. 20] (attached as

  Exhibit 1) at p. 2. “[T]he only reason Barr would have any bearing on this case is if the Supreme

  Court both finds the government-debt exception unconstitutional, and decides, contrary to the

  holdings of the two court of appeals to this issue that the appropriate remedy is the extreme

  measure of striking down the entire statute.” Id. at p.2 & n.1 (citing Am Ass’n of Political

  Consultants, Inc. v FCC, 923 F.3d 159, 170-71 (4th Cir. 2019) and Duguid v. Facebook, Inc.,

  926 F.3d 1146, 1156-57 (9th Cir. 2019)). Accordingly, as in Sutor, “[s]taying this action for

  months based on this possibility is inefficient and does not promote judicial economy.” Id. at p.

  2.

                                                   12
Case 9:20-cv-80161-RS Document 20 Entered on FLSD Docket 04/17/2020 Page 13 of 14



         “The proponent of a stay bears the burden of establishing its need.” Clinton v. Jones, 520

  U.S. 681, 708 (1997) (citations omitted). The proponent “must make out a clear case of hardship

  or inequity in being required to go forward[.]” Landis v. N. Am. Co., 299 U.S. 248, 255 (1936).

  Defendant has not met that burden here, and, in fact, fails to set forth any hardship or inequity

  that it will suffer if the case goes forward, much less “a clear case.” Compare Motion at p. 12

  (identifying the need to defend the action as the sole bases for requesting a stay) with Izor v.

  Abacus Data Sys., No. 19-cv-01057-HSG, 2020 U.S. Dist. LEXIS 64454, at *2-3 (N.D. Cal. Apr.

  13, 2020) (“Under Landis, the Court declines to exercise its discretion to stay the case pending

  the Supreme Court's decision in Barr. … The Court similarly finds little hardship or inequity will

  result if the case moves forward. While Defendant argues that it ‘will suffer harm in the form of

  potentially unnecessary fees and costs spent litigating a class action that may be mooted shortly,’

  Dkt. No. 51 at 12, ‘being required to defend a suit, without more, does not constitute a 'clear case

  of hardship or inequity' within the meaning of Landis.’ Lockyer v. Mirant Corp., 398 F.3d 1098,

  1112 (9th Cir. 2005). Moreover, Defendant fails to acknowledge that a second cause of action

  alleged by Plaintiffs under section 227(c)(5) will be completely unaffected by the outcome in

  Barr.”).

         Notwithstanding, a stay risks the loss of relevant evidence necessary to vindicate

  Plaintiffs’ and the putative classes’ rights. Sutor, No. 19-cv-1602, slip op. [D.E. 20] at p. 3 (“a

  prolonged stay can make discovery unnecessarily difficult”). Additionally, a stay needlessly

  delays Plaintiffs’ and putative class members’ potential recovery, which in turn, creates the risk

  that class members will be harder to reach and, as a result, will be denied any monetary recovery

  if Plaintiff ultimately prevails on behalf of the classes. D.C. v. Cty. of San Diego, No. 15-cv-

  1868, 2017 U.S. Dist. LEXIS 57736, at *12 (S.D. Cal. Apr. 14, 2017) (“Plaintiff argues that the


                                                   13
Case 9:20-cv-80161-RS Document 20 Entered on FLSD Docket 04/17/2020 Page 14 of 14



  contact information for putative class members continues to become outdated with time,

  indicating that there is a risk that putative class members might not receive notice if a class is

  eventually certified. This could potentially result in denial of monetary recovery to those class

  members, as opposed to only delay.”).

         Accordingly, a stay will prejudice Plaintiffs and putative class members, and the Court

  should therefore deny Defendant’s request to stay pending a ruling in Barr.

         D.        Staying or Dismissing this Action pending a ruling from the
                   FCC regarding What Constitutes an Autodialer is also Inappropriate

         As explained above, this case does not assert a claim for violation the TCPA’s autodialer

  provision, does not seek to enjoin Defendant’s use of an autodialer, and does not otherwise

  require the Court to determine whether Defendant used an autodialer. Therefore, there is no

  basis for staying this action pending a ruling from the FCC regarding what constitutes an

  autodialer.

                                            CONCLUSION

         Based on the foregoing, the Court should deny Defendants’ motion to stay, transfer, or

  dismiss this action based on a ruling in Murphy or Barr or by the FCC regarding what constitutes

  an autodialer.

                                                 Robert Austin and Jesaniel Marrero, individually
                                                 and on behalf of those similarly situated individuals

  Dated: April 17, 2020                           /s/ Avi Kaufman
                                                 Avi R. Kaufman (FL Bar no. 84382)
                                                 kaufman@kaufmanpa.com
                                                 Rachel E. Kaufman (FL Bar no. 87406)
                                                 rachel@kaufmanpa.com
                                                 KAUFMAN P.A.
                                                 400 NW 26th Street
                                                 Miami, FL 33127
                                                 Telephone: (305) 469-5881
                                                 Counsel for Plaintiffs and the putative classes

                                                    14
